OPINION ON APPELLANT’S MOTION FOR REHEARING
DICE, Judge.
Appellant insists that we were in error in holding that the supporting papers found in the record did not overcome the prima facie case made by the introduction in evidence of the executive warrant, regular on its face, because the supporting papers were not properly authenticated by reason of the difference in dates of certain certificates therein.
We find no merit in the contention. The supporting papers were introduced by the state. The state was not required to introduce them in evidence. The supporting papers appear to be properly authenticated, but — assuming that they are not — appellant is in no position to complain, as such fact would not defeat the prima facie case made by the introduction in evidence of the executive warrant. Ex parte Hoover, 164 Tex. Cr.R. 251, 298 S.W.2d 579.
The motion for rehearing ,is overruled.